Biggs, J.
The defendant was indicted, tried and convicted of a misdemeanor, at the October term, 1890, of the circuit court of Ripley county. An appeal was granted at the same term. The clerk of the circuit court transmitted the record to the clerk of this court, but it was not filed, or the case docketed, by reason of the defendant’s failure to pay the docket fee in this court. On the nineteenth of February, 1892, the prosecuting attorney of the county paid the docket fee, and he now asks that the defendant’s appeal be dismissed.
The statute makes it our duty to examine the record in a criminal case, although the defendant has failed to assign error, or file briefs, but we know of no law which 'exempts him from paying the docket fee.
The plaintiff’s motion to dismiss the appeal will be sustained, and an order of dismissal entered.
All the judges concur.